UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6083



MICHAEL ELANDOUS JOHNSON,

                                             Petitioner - Appellant,

          versus

CHARLES HILL,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-95-559-5-HC-F)


Submitted:   December 10, 1996            Decided:   January 13, 1997


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.

Dismissed by unpublished per curiam opinion.


Michael Elandous Johnson, Appellant Pro Se. Clarence Joe DelForge,
III, OFFICE OF THE ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh,
North Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his petition filed under 28 U.S.C. § 2254 (1994).*    We

have reviewed the record and the district court's opinion and find

no reversible error.   Accordingly, we deny a certificate of prob-

able cause to appeal and dismiss the appeal on the reasoning of the

district court. Johnson v. Hill, No. CA-95-559-5-HC-F (E.D.N.C.

Jan. 5, 1996).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




     *
       Effective April 26, 1996, 28 U.S.C. § 2254 was amended by
the Antiterrorism and Effective Death Penalty Act of 1996, Pub. L.
No. 104-132, 110 Stat. 1214. Because Johnson filed this appeal
prior to the Act's enactment, we need not consider what effect the
Act would have on this appeal.

                                 2